                          AL VIN K. HELLERSTEIN
                      UNITED STATES DISTRICT JUDGE
                      UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF NEW YORK
                            500 PEARL STREET
                         NEW YORK, NY 10007-1581
                                (212) 805-0152


TO:           Concerned Parties


FROM:         Brigitte Jones, Courtroom Deputy                   Date: 3/16/2020
              by Order of Judge Alvin K. Hellerstein

The Kayo Corp. v. Fila USA, Inc. - 18 Civ. 3981 (AKH)


The status conf. previously set for 3/20/2020 is hereby adjourned.


You are hereby notified that you are required to appear for status conf.
                          Cf.fr,\
                             ;2,l{ --zo'Z-O
                      Date ~ ~ l
                      Time: 10:00 am
                      Place: U.S. Courthouse - Southern District of New York
                              500 Pearl Street
                              Courtroom 14D
                             New York, New York 10007


It is ORDERED that counsel to whom this Order is sent is responsible for faxing a copy to
all counsel involved in this case and retaining verification of such in the case file. Do not
fax such verification to Chambers.


                                                   So Ordered,
